                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         BERNICE M. SHORTER                         CASE NO. 20-40277-PJS
                                                    CHAPTER 13
                                                    HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
BERNICE M. SHORTER
Debtor in Pro Se
9624 Terry
Detroit, MI 48227
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Santander Consumer USA Inc. dba Chrysler Capital (“Creditor”), for its Objection to

Confirmation of Debtor's Chapter 13 Plan, states as follows:

         1.    The Creditor has perfected its security interest in the 2014 Jeep Compass bearing

vehicle identification number 1C4NJCEB2ED737845.

         2.    The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $11,229.50.

         3.    The Plan fails to state repayment information on the above vehicle.

         4.    The account is past due in the amount of $1,365.77.

         5.    The Instalment Sales Contract is not current and must be current to allow payment

outside the Chapter 13 Plan.



  20-40277-pjs      Doc 20     Filed 02/24/20    Entered 02/24/20 14:13:27        Page 1 of 2
       6.      Pursuant to In re Till, the Creditor requests an interest rate of 6.75%, which represents

a prime rate with a 2% risk factor.

       7.      Based upon the NADA Official Used Car Guide, the Creditor asserts that the value of

the vehicle is approximately $10,950.00.

       8.      The Creditor requests proof of full-coverage insurance.

       9.      The Plan fails to provide for equal monthly payments beginning from confirmation as

required by 11 U.S.C. § 1325(a)(5)(B)(iii).

       10.     The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: February 24, 2020




                                                  2


  20-40277-pjs      Doc 20      Filed 02/24/20        Entered 02/24/20 14:13:27        Page 2 of 2
